Exhibit 10.17

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of April 15,
2013 between Allscripts Healthcare Solutions, Inc., a Delaware corporation (the
“Company”), and Glen E. Tullman (the “Consultant”).

WHEREAS, the Company desires to maintain continuity of effort on certain sales
opportunities for which the Consultant had involvement in while serving as an
officer of the Company and the Consultant desires to accept such position, upon
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

1. Term of Agreement. The Company hereby agrees to retain the Consultant as a
consultant, and the Consultant hereby agrees to be retained by the Company, upon
the terms and subject to the conditions hereof for the period commencing on
April 15, 2013 (the “Effective Date”) and ending on June 30, 2013 (the
“Consulting Period”).

2. Consulting Services. During the Consulting Period, the Consultant shall take
his direction as a consultant from the Company’s Chief Executive Officer or
Chief Financial Officer. The Consultant shall not have any obligation with
respect to reporting or the number of hours he spends providing Consulting
services under this Agreement. In addition, this Agreement is independent of and
shall neither be affected by or affect the terms of any other agreement or
contract between the Consultant and the Company. Finally, the Company and the
Consultant agree that in no event shall the level of consulting services to be
provided by the Consultant pursuant to this Section 2 exceed more than 20% of
the average level of services performed by the Consultant for the Company and
its affiliated “service recipients” (within the meaning of Treasury regulation
§1.409A-1(h)(3)) over the immediately preceding 36-month period.

3. Compensation. As compensation for the consulting services to be performed by
the Consultant, the Company shall pay the Consultant a consulting fee at the
rate of $75,000 per month. The first month’s payment shall be made upon
execution of this Agreement and the remaining months’ payments shall be due and
payable on the fifteenth day of each month.

4. Indemnification. During the Consulting Period, the Company shall indemnify
and hold the Consultant harmless (including the advancement of attorneys’ fees
and costs) from any and all threatened or actual claims and liabilities arising
out of the Consultant’s provision of services under this Agreement.

 

1



--------------------------------------------------------------------------------

5. Successors and Assigns. This Agreement shall be enforceable by the Consultant
and his heirs, executors, administrators and legal representatives, and by the
Company and its successors and assigns.

6. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Illinois without regard to
principles of conflict of laws.

7. Termination. Either party may terminate this Agreement for convenience upon
30 days written notice. If terminated by the Consultant, any prepaid
compensation will be refunded to the Company on a pro-rata basis for the
fraction of the month not worked between payments.

8. Confidentiality. The Consultant agrees that the non-disclosure obligations
set forth in Section 5(e) of the Separation Agreement between the parties dated
December 19, 2012 (the “Separation Agreement”) shall apply to any Confidential
Information (as defined in the Separation Agreement) received by the Consultant
during the Consulting Period.

9. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

ALLSCRIPTS HEALTHCARE SOLUTONS, INC. By:   /s/ Richard J. Poulton         Name:
  Richard J. Poulton Title:   Chief Financial Officer

 

GLEN E. TULLMAN /s/    Glen E. Tullman      

 

2